First Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 24, 2022 has been entered.
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 1-23 are pending in the present application.  The instant claims are rejected as indicated below. 

Specification
The objection to the disclosure as set forth in paragraph #5 of the previous Office Action is withdrawn.

Double Patenting
Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application Nos. 16/363,173; 16/530,295; 16/122,681; 16/530,051; 16/530,113; 16/530,127 and 16/530,200 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to treating or ameliorating various symptoms of schizophrenia utilizing at least an aminosterol isolated from the liver of Squalus acanthias and/or squalamine, etc. (see instant claim 13).  For example, depression (see ‘295, ‘051,‘113, ‘200); sleep disorder (see ‘681, ‘113, ‘200); hallucinations (see ‘113, ‘173); constipation (see ‘127, ‘200).  In other words, the claims of the reference applications recite “symptoms of schizophrenia” as encompassed by the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC §112
The rejection of claims 1-11, 13-16 and 20-23 under 35 USC 112, first paragraph, scope of enablement is withdrawn.

The rejection of claims 12 and 17-19 under 35 USC 112, first paragraph, scope of enablement is maintained.
The instant claims recite the terms treats, treating, prevents, preventing, resolves, etc.

Instant claims 12 and 17-19 recite the terms prevent/preventing and resolves:
prevent
to keep from occurring; avert; hinder
to hinder or stop from doing something
Archaic. to act ahead of; forestall
Archaic. to precede
Archaic. to anticipate
resolve
To cause resolution of an abnormal condition.
Based on the definitions of prevent and resolve, the claims are interpreted to mean that the disease will entirely cease to manifest after administration of the compound.  Applicant has not demonstrated eliminating or preventing or resolving any of the symptoms of schizophrenia nor has applicant provided any means by which a person at “risk of developing” a symptom of schizophrenia might be identified and, thus, in need of prevention or eliminating or resolving said symptoms.
For these reasons, claims 12 and 17-19 under 35 USC 112, first paragraph, scope of enablement is maintained.

Response to Arguments
Applicant’s argument that the claims 1 and 7 were amended to recite a method of ameliorating one or more symptoms of schizophrenia is noted.  
However, as discussed above, claims 12 and 17-19 continue to recite treats, treating, prevents, preventing, resolves, etc.  For example, claim 12(e) recites:
(e) the fixed escalated dose of the aminosterol or a salt thereof reverses
dysfunction caused by the SZ and treats, prevents, improves, and/or resolves the SZ symptom being evaluated;….
As noted above, based on the definition of these terms, the claims are interpreted to mean that the disease will entirely cease to manifest after administration of the compound.
It is suggested the claims be amended to eliminate any recitation of the above-mentioned terms.
For this reason, the rejection of claims 12 and 17-19 under 35 USC 112, first paragraph, scope of enablement is maintained.

The rejection of claims 4, 13, 18 and 19 under 35 USC 112, second paragraph as set forth in the previous Office Action is withdrawn.

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In the present instance, claim 1 recites the broad recitation “an aminosterol isolated from the liver of Squalus acanthias”, and the claim also recites squalamine (Compound 8) and aminosterol 1436 (Compound 7) which are the narrower statement of the range/limitation.  See also instant claim 7.  
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC §102
Claim(s) 1-9 and 11-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zasloff (US2015/0368290).
The instant claims are drawn to a method of ameliorating one or more symptoms 
of schizophrenia (SZ) by administering an aminosterol, i.e., squalamine (applicant’s elected species) or pharmaceutically acceptable salts thereof.
Zasloff teaches the oral administration of squalamine or pharmaceutically acceptable salts thereof, a naturally occurring aminosterol isolated from Squalus acanthias, to a human (as recited by instant claims 2, 3, 5, 6, 8 and 21) for use in treating gastro-intestinal motility disorders such as constipation, neurodegenerative diseases, depression, autism, etc. (as encompassed by the instant claims, see especially instant claims 7, 13, and 15-18).  
The reference also teaches squalamine can be administered
At an effective daily dosage of about 0.1 to about 20 mg/kg body weight (as recited by instant claims 4, 9, 11); 
As a phosphate salt (as recited by instant claim 22);
Squalamine can be administered in combination with at least one additional active agent to achieve either an additive or synergistic effect (as recited by instant claim 20); and
Using an initial low dose that is gradually increased (as recited by instant claims 9, 11)
(see the entire article, especially Abstract, paragraphs 0002, 0003, 0013, 0016-0032; 0039; 0046, 0056, 0066, 0071,0081-0087, 0097, 0235).
As evidenced by the examples of the cited reference, evaluation/monitoring the effect of squalamine on claimed symptoms such as constipation, depression, sleep, etc. is anticipated (see especially Examples 7, 8 and 18).
The recitation of ameliorating one or more symptoms of schizophrenia is noted.  However, the symptoms encompassed by the claimed invention are taught by the reference.  As recognized by MPEP § 2112, there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Genva Pharm. Inc. 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).
.

Claim Rejections - 35 USC § 103
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zasloff (US2015/0368290 as applied to claims 7 and 8 above, and further in view of Chellquist et al. (US 7,981,876) and Regen (US 5,834,453).
Claim 10 differs from claim 7 and 8 by reciting the intranasal administration of the aminosterol or a salt thereof.
However, the formulation of pharmaceuticals for administration via various routes is well-known in the art.  As evidenced by Chellquist and Regen, various formulation of
squalamine, including for intranasal administration, was known in the art at the time of the present invention (see for example, ‘453, col. 17, lines 20-27; ‘876, col. 6, lines 21-31 and paragraph bridging cols. 6/7). Therefore, the skilled artisan would have the reasonable expectation that the use of squalamine as taught by Zasloff utilizing different routes of administrations, such as, intranasally, would result in treatment as taught by Zasloff.
For this reason, the claimed invention is rendered prima facie obvious.

Response to Arguments
Applicant argues Zasloff is directed to methods and compositions for stimulation of the enterendocrine system for treating related diseases and conditions; does not teach or suggest the use of squalamine for the treatment of schizophrenia (SZ) and/or 
According to applicant, the mechanism of action of schizophrenia-related depression and constipation is not the same as all forms of depression or constipation and, that one of skill in the art would recognize that while a particular treatment may be successful for treating depression or constipation caused by one pathology, the same treatment may not work for treating depression or constipation related to a completely different pathology. 
The issue here is not the cause of the symptoms but whether the skilled artisan in the art would have the reasonable expectation of treating said symptoms utilizing the claimed compounds.  Because, Zasloff teaches the treatment of said symptoms utilizing the claimed aminosterols, including squalamine, the skilled artisan in the medical art would have had the “reasonable expectation” that similar treatment would be useful in treating similar symptoms, irrespective of the underling cause.  
The fact that applicant demonstrated restoration of enteric nerve cells does not render treatment of identical symptoms unobvious.  
As recognized by MPEP § 2112, there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.  

For these reasons, the claims are rejected as set forth above.  

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628